Exhibit 10.2

Execution Copy

AMENDMENT NO. 5 TO NOTE PURCHASE AGREEMENT, LIMITED CONSENT

AND LIMITED WAIVER

THIS AMENDMENT NO. 5 TO NOTE PURCHASE AGREEMENT, LIMITED CONSENT AND LIMITED
WAIVER (this “Amendment”), dated as of October 18, 2009, is between GMX
Resources Inc., an Oklahoma corporation (the “Company”), and the noteholder
listed on the signature page hereto (the “Noteholder”).

R E C I T A L S:

A. The Company and the Noteholder entered into a Note Purchase Agreement dated
as of July 31, 2007, as amended by that certain Amendment No. 1 to Note Purchase
Agreement and Limited Consent dated February 11, 2008, Amendment No. 2 to Note
Purchase Agreement dated June 12, 2008, Amendment No. 3 to Note Purchase
Agreement and Limited Waiver dated as of February 27, 2009, and Amendment No. 4
to Note Purchase Agreement and Limited Waiver dated as of May 6, 2009 (as so
amended, the “Note Agreement”). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Note Agreement.

B. Reference is made to the Subordinated Guaranty Agreement (the “Guaranty
Agreement”) dated as of July 31, 2007, entered into by Endeavor Pipeline Inc.,
an Oklahoma corporation (“Endeavor”), and Diamond Blue Drilling Co., an Oklahoma
corporation (together with Endeavor, the “Subsidiary Guarantors”).

C. The Company has advised the Noteholder that the Company intends to issue
unsecured fixed rate convertible notes with a stated maturity date of no earlier
than December 31, 2013 (the “2009 Convertible Debt”).

D. The Company has requested that the Noteholder agree to consent to the
issuance of the 2009 Convertible Debt and the performance by the Company of its
obligations thereunder (to the extent such issuance or performance would
otherwise violate paragraphs 6B(iii), 6D or 6P of the Note Agreement) as more
fully described herein below.

E. The Company has also advised the Noteholder of its intent to prepay the Notes
not later than 12:00 noon New York City local time on the earlier of (x) the
first Business Day following the issuance of the 2009 Convertible Debt and
(y) October 30, 2009 and pursuant to paragraph 4B(1) of the Note Agreement (as
such prepayment is described more fully in Section 4(b) of this Amendment),
which prepayment is set to occur less than the required 10 Business Days from
the date of notice thereof provided to the Noteholder pursuant to paragraph 4C
of the Note Agreement (the “Subject Notice Requirement”).



--------------------------------------------------------------------------------

F. The Company has also requested that the Noteholder waive the Subject Notice
Requirement pursuant to paragraph 11C of the Note Agreement as more fully
described herein below.

G. The Company has further advised the Noteholder that an Event of Default may
have occurred and may be continuing under paragraph 6A(2) of the Note Agreement
due to the Company’s failure to maintain the minimum Total Debt to EBITDA Ratio
financial covenant during the period from August 1, 2009 through October 30,
2009 (the “Subject Default”).

H. The Company has further requested that the Noteholder waive the Subject
Default pursuant to paragraph 11C of the Note Agreement as more fully described
herein below.

I. The Company has further requested that the Noteholder agree to the amendments
to the Note Agreement as more fully described herein below.

NOW, THEREFORE, in consideration of the premises and the covenants, terms,
conditions, representations and warranties herein contained, the parties hereto
hereby agree as follows:

Section 1. AMENDMENT TO THE NOTE AGREEMENT. Subject to the covenants, terms and
conditions set forth herein and in reliance upon the representations and
warranties of the Company herein contained, the Company and the Noteholder
hereby agree to amend the Note Agreement as set forth below, effective as of the
Amendment Effective Date (as hereinafter defined):

Amendment to Existing Defined Term. The following defined term in paragraph 10B
of the Note Agreement is hereby amended and restated in its entirety to read as
follows:

“Change in Management” shall mean that Ken Kenworthy, Jr. shall cease to
continue in the active, full-time employment of the Company as Chief Executive
Officer; provided, that the cessation of active employment of such officer due
to death or disability shall not constitute a “Change in Management” so long as
the Company hires or promotes a replacement officer with experience and
qualifications reasonably acceptable to the Required Holders within four months
after the former officer’s cessation of activity.

Section 2. AFFIRMATION OF OBLIGATIONS; ACKNOWLEDGMENT OF COLLATERAL.

(a) The Company and, by their execution of the acknowledgment hereto, the
Guarantors hereby specifically reaffirm all of the Security Documents. The
Company and, by their execution of the acknowledgment hereto, the Guarantors
hereby confirm and agree that the Security Documents secure the Obligations.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding that such consent is not required under the Guaranty
Agreement, or any of the other Note Documents to which it is a party, each of
the Guarantors consents to the execution and delivery of this Amendment by the
parties hereto. As a material inducement to the undersigned to amend the Note
Agreement as set forth herein, each of the Guarantors (i) acknowledges and
confirms the continuing existence, validity and effectiveness of the Guaranty
Agreement and each of the other Note Documents to which it is a party and
(ii) agrees that the execution, delivery and performance of this Amendment shall
not in any way release, diminish, impair, reduce or otherwise affect its
obligations thereunder.

Section 3. LIMITED CONSENT AND AGREEMENT. Subject to the terms and conditions
set forth herein, and in reliance upon the representations and warranties of the
Company set forth herein, the Noteholder hereby consents to the issuance of the
2009 Convertible Debt and the performance by the Company of its obligations
thereunder, to the extent that such issuance or performance would otherwise
violate paragraphs 6B(iii), 6D or 6P of the Note Agreement; provided that,
(x) notwithstanding the provisions of paragraph 6S of the Note Agreement, the
2009 Convertible Debt shall be Indebtedness of the Company which (i) does not
exceed $86,250,000 in aggregate principal amount, (ii) is not secured by any
Liens, (iii) has a stated maturity date of no earlier than December 31, 2013 and
(iv) if the Company fails to prepay the Noteholder, in accordance with paragraph
4B(1) of the Note Agreement, all amounts due and payable pursuant to such
paragraph (including, but not limited to, the outstanding principal and accrued
interest on the Notes and any Yield-Maintenance Amount with respect to each such
Note) not later than 12:00 noon New York City local time on the earlier of
(a) the first Business Day following the issuance of the 2009 Convertible Debt
and (b) October 30, 2009 (such prepayment terms (including the due date) and
amounts are collectively referred to herein as the “Subject Prepayment”), such
2009 Convertible Debt shall not be subject to conversion, redemption or
repurchase prior to December 31, 2013 and (y) no payments prohibited by
paragraph 6B(iii) shall be made in respect of the 2009 Convertible Debt unless
the Noteholder receives the Subject Prepayment; and, provided further that in
consideration for such consent and the waivers contained in this Amendment, if
the 2009 Convertible Debt is issued, the Notes shall be prepaid in accordance
with paragraph 4B(1) of the Note Agreement and all amounts due and payable
pursuant to such paragraph (including, but not limited to, the outstanding
principal and accrued interest on the Notes and any Yield-Maintenance Amount
with respect to each such Note) shall be received by the Noteholder not later
than 12:00 noon New York City local time on the earlier of (aa) the first
Business Day following the issuance of the 2009 Convertible Debt and (bb)
October 30, 2009 and such amounts shall be due and payable as of such date in
accordance with the Note Agreement. This consent shall not be a precedent for
any subsequent requested waiver of (or consent under) these or any other
covenants or other provisions of the Note Agreement.

Section 4. LIMITED WAIVER AND AGREEMENT.

(a) The Company hereby acknowledges that the Subject Default may have occurred
and may be continuing. Subject to the terms and conditions set forth herein, and
in reliance upon the representations and warranties of the Company set forth
herein, the Noteholder hereby waives the Subject Default through October 30,
2009; provided that in consideration for such waiver and the other waiver and
consent contained in this Amendment, if the 2009 Convertible Debt is issued, the
Notes shall be prepaid in accordance with

 

3



--------------------------------------------------------------------------------

paragraph 4B(1) of the Note Agreement and all amounts due and payable pursuant
to such paragraph (including, but not limited to, the outstanding principal and
accrued interest on the Notes and any Yield-Maintenance Amount with respect to
each such Note) shall be received by the Noteholder not later than 12:00 noon
New York City local time on the earlier of (x) the first Business Day following
the issuance of the 2009 Convertible Debt and (y) October 30, 2009 and such
amounts shall be due and payable as of such date in accordance with the Note
Agreement.

(b) The Company hereby acknowledges that prior to the Amendment Effective Date,
the Noteholder has not waived the Subject Notice Requirement. Subject to the
terms and conditions set forth herein, and in reliance upon the representations
and warranties of the Company set forth herein, the Noteholder hereby waives the
Subject Notice Requirement; provided that (i) the Noteholder receives
irrevocable written notice of the Company’s intent to prepay the Notes in full
in accordance with paragraph 4C of the Note Agreement not later than 12:00 noon
New York City local time on October 23, 2009 and (ii) in consideration for such
waiver and the other waiver and consent contained in this Amendment, if the 2009
Convertible Debt is issued, the Notes shall be prepaid in accordance with
paragraph 4B(1) of the Note Agreement and all amounts due and payable pursuant
to such paragraph (including, but not limited to, the outstanding principal and
accrued interest on the Notes and any Yield-Maintenance Amount with respect to
each such Note) shall be received by the Noteholder not later than 12:00 noon
New York City local time on the earlier of (x) the first Business Day following
the issuance of the 2009 Convertible Debt and (y) October 30, 2009 and such
amounts shall be due and payable as of such date in accordance with the Note
Agreement.

(c) The foregoing waivers shall be limited precisely as written and shall relate
solely to the Note Agreement in the manner and to the extent described herein,
and nothing in this Amendment shall be deemed (a) to constitute a waiver of
compliance by the Company with respect to (i) paragraphs 6A(2) and 4C of the
Note Agreement in any other instance or respect or (ii) any other term,
provision or condition of the Note Agreement or any other Note Document or
(b) to prejudice any right or remedy that the Noteholder may now have (after
giving effect to the foregoing waivers) or may have in the future under or in
connection with the Note Agreement or any other Note Document.

(d) The Company shall pay to the Noteholder a waiver fee equal to $37,500. The
Company has previously paid $62,500 to the Noteholder, which shall be applied to
the payment of the Yield Maintenance Amount upon the prepayment described in
Section 3 and Sections 4(a) and 4(b).

Section 5. CONDITIONS PRECEDENT. The parties hereto agree that this Amendment
and the consents, waivers and amendments to the Note Agreement contained herein
shall become effective upon the satisfaction of each of the following
conditions:

(a) Execution and Delivery of this Amendment. The Noteholder shall have received
a copy of this Amendment executed and delivered by the Company and the
Subsidiary Guarantors.

 

4



--------------------------------------------------------------------------------

(b) Bank Amendment. The amendment to the Bank Agreement that, among other
things, consents to the prepayment of the Notes as set forth in Sections 3 and 4
of this Amendment, shall be in form and substance satisfactory to the Required
Holders.

(c) Intercreditor Agreement. The Noteholder shall have received a consent from
the Required Banks (as such term is defined in the Intercreditor Agreement)
consenting to (i) the prepayment of the Notes as described in Sections 3 and 4
of this Amendment and (ii) notwithstanding any provisions to the contrary in the
Bank Agreement or the Intercreditor Agreement, the Noteholder’s retention of any
amounts paid by the Company in respect of the Notes.

(d) Payment of Costs. In addition to the receipt by the Noteholder of the fee
described in Section 4(d) of this Amendment, the Company agrees to pay on demand
all costs and expenses of the Collateral Agent and the Noteholder in connection
with the preparation, reproduction, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the
Noteholder and counsel for the Collateral Agent and fees and expenses related to
the release of any Liens in favor of the Collateral Agent pursuant to the
Security Documents). In addition, the Company shall pay any and all stamp or
other taxes, recordation fees and other fees payable in connection with the
execution, delivery, filing or recording of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, fees and expenses related to the release of any Liens in favor of
the Collateral Agent pursuant to the Security Documents) and agrees to hold the
Collateral Agent and the Noteholder harmless from and against any and all
liabilities with respect to or resulting from any delay or omission in paying
such taxes or fees.

(e) Representations and Warranties. Each of the representations and warranties
made in this Amendment shall be true and correct on and as of the Amendment
Effective Date (as defined in Section 7(b) of this Amendment) as if made on and
as of such date, both before and after giving effect to this Amendment.

Section 6. REPRESENTATIONS AND WARRANTIES. To induce the Noteholder to enter
into this Amendment and to agree to the amendments, and to grant the limited
waivers and the limited consent, contained herein, the Company represents and
warrants to the Noteholder (after giving effect to the waivers and consent
described herein) as follows:

(a) Representations and Warranties; Bring-down. All representations and
warranties contained in the Note Agreement and the Security Documents are true
and correct on and as of the date hereof as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct on and as of such earlier date.

(b) No Other Default. After giving effect to the limited waivers in Section 4 of
this Amendment and the limited consent in Section 3 of this Amendment, no
Default or Event of Default exists under any of the Note Documents and no
Default (as such term is defined in the Bank Agreement) or Event of Default (as
such term is defined in the Bank Agreement) exists under the Bank Agreement. As
of the date hereof, neither the Company nor any

 

5



--------------------------------------------------------------------------------

Guarantor is in default under or with respect to (i) its charter documents or
(ii) any material contractual obligation. The execution, delivery and
performance of this Amendment shall not result in any default under any
contractual obligation of the Company or any Guarantor in any respect.

(c) No Material Adverse Effect. There has not occurred any material adverse
change in the Collateral or other assets, liabilities, financial condition,
business operations, affairs or circumstances of the Company and the
Subsidiaries taken as a whole or any other facts, circumstances or conditions
(financial or otherwise) upon which the Noteholder has relied or utilized in
making its decision to enter into this Amendment.

(d) No Defense, etc.; Waiver. There is no defense, offset, compensation or
counterclaim with respect to amounts due under, or performance of, the terms of
the Note Documents. To the extent any such defense, offset, compensation or
counterclaim or other causes of action by the Company against the Noteholder
might exist, whether known or unknown, such matters are hereby waived by the
Company.

(e) Binding Effect. This Amendment, the Note Agreement as amended hereby, and
the other Note Documents constitute the legal, valid and binding obligations of
the Company, enforceable in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

(f) Collateral Coverage. The Company is in compliance with its obligations under
paragraph 5L of the Note Agreement with respect to the Engineering Report as to
the Oil and Gas Properties as of June 30, 2009.

Section 7. MISCELLANEOUS

(a) APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Counterparts and Amendment Effective Date. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, the parties hereto.
Delivery of this Amendment may be made by telecopy or electronic transmission of
a duly executed counterpart copy hereof; provided that any such delivery by
electronic transmission shall be effective only if transmitted in .pdf format,
.tif format or other format in which the text is not readily modifiable by any
recipient thereof. This Amendment shall become effective as of October 18, 2009
when each of the conditions set forth in Section 5 of this Amendment have been
satisfied (the “Amendment Effective Date”), except that, upon the satisfaction
of such conditions, the amendment of the defined term “Change in Management” in
Section 1 of this Amendment shall be deemed to be effective as of and after
June 1, 2009, consistent with the prior agreement of the parties. By execution
of this Amendment, the Company certifies that the condition described in
Section 5(e) of this Amendment is satisfied.

 

6



--------------------------------------------------------------------------------

(c) No Waiver of Rights. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Noteholder or the Collateral Agent under the
Note Agreement or any of the Security Documents, nor, except as expressly
provided herein, constitute a waiver or amendment of any provision of the Note
Agreement or any of the Security Documents.

(d) Note Document. This Amendment is a Note Document and all of the provisions
of the Note Agreement which apply to Note Documents apply hereto.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers effective as
of the dates respectively indicated in Section 7(b) of this Amendment.

 

GMX RESOURCES INC. By:  

      /s/ James A. Merrill

        James A. Merrill         Chief Financial Officer and Treasurer

 

Signature Page to Amendment No. 5 to Note Purchase Agreement



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

dates respectively indicated

in Section 7(b) of this Amendment.

 

NOTEHOLDER: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

      /s/ Brian N. Thomas

        Vice President

 

Signature Page to Amendment No. 5 to Note Purchase Agreement



--------------------------------------------------------------------------------

Agreed to and acknowledged by the undersigned for the purposes set forth in
Section 2 of this Amendment:

 

SUBSIDIARY GUARANTORS:

ENDEAVOR PIPELINE INC.

By:

 

      /s/ James A. Merrill

        James A. Merrill         Chief Financial Officer and Treasurer

DIAMOND BLUE DRILLING CO.

By:

 

      /s/ Richard Hart

        Richard Hart         President

 

Signature Page to Amendment No. 5 to Note Purchase Agreement